DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 10/13/2021 has been entered. Further, Applicant’s request via a telephone call 10/28/2021 to examine a set of claims filed on 10/13/2021 is granted. Please also see Applicant’s summary of interview filed on 10/29/2021. The following Office Action addresses the proper claims per Applicant’s request.
Claim Objections
The following claims are objected to because of the following informalities:  
A double inclusion limitation appears for the following terms that has been cited previously: 
In claim 7, line 6; in claim 9, line 2; in claim 11, line 4, for "a blown-in dip tube connector".
In claim 11, lines 4-5, for “a trigger sprayer”.
In claim 13, line 4, for “a product”. 
In claim 6, line 4, the term “thr” appears to have typographical error.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 6 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (US 20080093476).
Regarding claim 6, Johnson discloses a method for dispensing a product ([0002] and [0025]) from a container (11 fig.6) having a blown-in dip tube (50, see also [0116] for “blow-molding”), comprising: providing said container (11) having said blown-in dip tube (50); filling said container with the product (via opening of 50 by removing 302 from 304); providing a trigger sprayer (12) connected to a blown-in dip tube connector (via 48 and 302, [0083]; see also [0116] for “blow-molding”); attaching said trigger sprayer to said container (via 302 and 304), wherein said blown-in dip tube connector engages the blown-in dip tube of the container creating a fluid path between the blown-in dip tube of the container and trigger sprayer (path from 50 to 304 to 302 and 70; see fig.6); and configuring said trigger sprayer to be actuated to dispense said product  from said container (via trigger 16, [0063]).  
Regarding claim 13, Johnson discloses a method for preparing a trigger sprayer to dispense a product ([0002]) from a container (11 fig.6) having said blown-in dip tube (50; see also [0116] for “blow-molding”), comprising: providing said container having a blown-in dip tube; filling said container with a product (via opening of 50 by removing 302 from 304); providing said trigger sprayer connected to a blown-in dip tube connector (via 48 and 302; see also [0116] for “blow-molding”); and attaching said trigger sprayer and connected blown-in dip tube connector to said container (via 302 and 304), wherein said blown-in dip tube connector engages the blown-in dip tube of the provided container creating a fluid path between the blown-in dip tube of the container and trigger sprayer (path from 50 to 304 to 302 and 70; see fig.6).  
Regarding claim 14, Johnson discloses the blown-in dip tube connector further comprising at least one seal ring (see seal ring protruding from 302 in fig.6).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

 Claims 10-11 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson (US 20080093476) in view of Johnson (US 2008/0093476; embodiment of fig.7-8, hereinafter “Johnson2”).
 Johnson discloses a trigger sprayer (12) connected to the blown-in dip tube connector (302); providing said container (11) having the blown-in dip tube (50); and providing a trigger sprayer connected to a blown-in dip tube connector (via 302 and 304).
Johnson is silent in disclosing (in the embodiment of figure 6) providing a container having a container bayonet connection system; providing said trigger sprayer further comprises providing a trigger 6Serial No. 16872090sprayer having a trigger bayonet connection system; and attaching said trigger sprayer and connected blown-in dip tube connector to said container further comprises attaching the trigger bayonet connection system to the container bayonet connection system. However, Johnson2 teaches the well-known method of connecting the trigger sprayer (12) to the container (11) via bayonet connection system on both the trigger sprayer and container ([0085-0086]; see fig.7-. 
 	Claims 12 and 15-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson (US 20080093476) in view of Bisror (WO 2010026326).
	Johnson in figure 6 shows (302) has a protruding part that provides a seal between (302) and (304).
Johnson is silent in disclosing the blown-in dip tube connector comprising at least one bi-injected seal ring; and attaching said trigger sprayer and connected blown-in dip tube connector to said container further comprises forming a fluid tight seal between the at least one bi-injected seal ring and the blown-in dip tube of the container. However, Bisror teaches the commonality of having a bi-injected seal ring (14, fig.3-4; see also [0020] of the attached translation) in coupling water tube (2) to water tube (1). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to import the teaching of Bisror with regard to the use of the bi-injected sealing ring into the blown-in dip tube connector of Johnson, in order to enhance the sealing process and cost saving.
Allowable Subject Matter
Claims 22-25 are allowed.
s 7-9 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed on 10/13/2021 have been fully considered but they are not persuasive. Please note that Applicant’s argument with regard to claims cited on 10/13/2021 per Applicant’s request has been responded here. Regarding claims 6 and 13, Applicant argues that Johnson does not disclose a method, “providing said container having the blown-in dip tube", instead Johnson discloses a method ofSerial No. 16/872,090 Page 14 of 18 providing a quick connect between a trigger and a container. As cited in the above office action, Johnson properly addresses the entire limitations of claims 6 and 13. Johnson has shown in figure 6, the spray head (12) can be attached and removed from blown-in dip tube (50) of container (11) via connector (302). Such steps of assembly and disassembly also provide a method of “providing said container having the blown-in dip tube" in dispensing liquid. Please note the container and blown-in dip tube are integral to one another (see [0092], “integral”). The quick connection of (302) to (50) is a step required to address the limitation of the claims with regard to “filling said container with the product”. Clearly, the prior art by Johnson properly meets the limitations of the claims. Further, a translation of Bisror (W02010026326) was attached to the Non-Final Office action dated 5/13/2021. Additional translation copy is also attached to this Final Office action. Bisror provides a teaching with regard to the commonality of having a bi-injected seal ring (14, fig.3-4; see also [0020] of the attached translation) in coupling two parts together (tubes 1 and 2). A combination of Johnson and Bisror properly enhances .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201. The examiner can normally be reached Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.Z/Examiner, Art Unit 3754                                                                                                                                                                                                        


/Vishal Pancholi/Primary Examiner, Art Unit 3754